Citation Nr: 0528265	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from January 1949 to July 1955 
and from May 1957 to September 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Buffalo Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned Law Judge in April 2005.  


FINDINGS OF FACT

1.  Bilateral hearing loss is the consequence of exposure to 
acoustic trauma in service.  

2.  Tinnitus is the consequence of exposure to acoustic 
trauma in service.  



CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred inservice.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

1. Tinnitus was incurred inservice.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in May 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The May 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in September 2003.  Notice fully complying the provisions of 
the VCAA was provided to the veteran until May 2003.  
Therefore, the veteran received proper VCAA notice prior to 
the initial rating decision denying his claim.  The content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  Given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).




Analysis

In reaching its decision, the Board has taken into account 
all of the pertinent evidence of record, including service 
medical records, the report of a VA examination conducted in 
August 2003, statements presented by the veteran and his 
spouse, and an August 2005 statement provided by K.G., a 
registered nurse. 

The report of the August 2003 VA examination shows that the 
veteran currently has bilateral hearing loss and tinnitus. At 
his personal hearing held in April 2005, the veteran 
testified that he was exposed to demolition explosions and 
machine gun fire, and re-fueled jet aircraft while on active 
duty. K.G., R.N., averred in March 2005 that the veteran's 
hearing conditions were the result of his exposure to 
acoustic trauma in service. Notwithstanding the opinion to 
the contrary given by a VA examiner in August 2003, the Board 
finds the evidence to be in equipoise as to the question at 
issue. Resolving the benefit of the doubt in the veteran's 
favor, service connection for bilateral hearing loss and 
tinnitus is granted. 38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


